                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 REINALDO C. ACOSTA, JR.,

                               Plaintiff,
        v.                                                         OPINION and ORDER

 SGT. MAKI, LT. TROCHINSKI, DAVE TARR,                                    18-cv-726-jdp
 and JOHN/JANE DOE,

                               Defendants.


       Plaintiff Reinaldo C. Acosta, Jr., appearing pro se, is an inmate at Redgranite

Correctional Institution. He alleges that he slipped, fell, and injured himself on a slippery

bathroom floor at the prison. He brought Eighth Amendment claims against defendant prison

officials for failing to take proper precautions or warn inmates about the unsafe conditions.

       I dismissed Acosta’s complaint once and then dismissed the entire case because Acosta’s

allegations did not state a constitutional claim over which this court has jurisdiction. See Dkt. 5

and Dkt. 9. At most, Acosta alleged nothing more than standard “slip and fall” claims, which

belonged in state court under a negligence theory.

       Shortly after I dismissed the case and judgment was entered, Acosta filed a motion to

alter or amend the judgment under Federal Rule of Civil Procedure 59(e), along with a second

amended complaint. Acosta has added a new defendant, Health Services Unit Manager Angela

Thompson, and new allegations that Thompson and defendant Security Director David Tarr

ignored his injuries by refusing to approve off-site medical treatment.

       When a district court has entered a final judgment, the plaintiff cannot amend his

complaint under Rule 15(a) unless the judgment is modified, either by the district court under

Rule 59(e) or 60(b), or on appeal. Runnion ex rel. Runnion v. Girl Scouts of Greater Chicago & Nw.
Indiana, 786 F.3d 510, 521 (7th Cir. 2015). But a district court may apply the more lenient

Rule 15(a)(2) standard to reopening a case that is dismissed for a plaintiff’s failure to properly

plead a claim for relief. Id. Acosta now includes allegations that support federal claims: his new

Eighth Amendment medical-care claims. Because Acosta promptly brought his amendment, I

conclude that justice requires reopening the case. So I will vacate the judgment and screen

Acosta’s claims.

       The Eighth Amendment prohibits prison officials from acting with deliberate

indifference to prisoners’ serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–04 (1976).

A “serious medical need” is a condition that a doctor has recognized as needing treatment or

one for which the necessity of treatment would be obvious to a lay person. Johnson v. Snyder,

444 F.3d 579, 584–85 (7th Cir. 2006). A medical need is serious if it is life-threatening, carries

risks of permanent serious impairment if left untreated, results in needless pain and suffering,

significantly affects an individual’s daily activities, Gutierrez v. Peters, 111 F.3d 1364, 1371–73

(7th Cir. 1997), or otherwise subjects the prisoner to a substantial risk of serious harm. Farmer,

511 U.S. at 847. To be considered “deliberately indifferent,” an official must know of and

disregard “an excessive risk to an inmate’s health or safety; the official must both be aware of

the facts from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference.” Snipes v. Detella, 95 F.3d 586, 590 (7th Cir. 1996).

However, inadvertent error, negligence, gross negligence, and ordinary malpractice are not cruel

and unusual punishment within the meaning of the Eighth Amendment. Vance v. Peters, 97

F.3d 987, 992 (7th Cir. 1996).

       Acosta alleges that he was seriously injured but that both Thompson and Tarr refused

to authorize him to be taken off-site for medical treatment, which he says harmed him further.


                                                2
I conclude that Acosta has alleged enough to state Eighth Amendment claims against

Thompson and Tarr.

       Because Acosta has now stated federal-law claims, I can exercise supplemental

jurisdiction over his negligence claims under 28 U.S.C. § 1367. Acosta alleges that defendants

Tarr, Thompson, Sergeant Maki, and Lieutenant Trochinski were all aware of the slippery floor

yet did nothing to fix the problem, either by directly fixing it or adequately training or

supervising the other employees working on the unit. Under Wisconsin law, all claims of

negligence require the same four elements: “(1) a breach of (2) a duty owed (3) that results in

(4) an injury or injuries, or damages.” Paul v. Skemp, 2001 WI 42, ¶ 17, 242 Wis. 2d 507, 625

N.W.2d 860. I conclude that Acosta has stated negligence claims against these defendants.

       One final point. Acosta names “John/Jane Doe” in the caption as a defendant or

defendants, but he does not include any allegations against an unnamed official. So I will

dismiss the Doe defendant.



                                           ORDER

       IT IS ORDERED that:

       1. Plaintiff Reinaldo C. Acosta, Jr.’s motion to alter or amend the judgment, Dkt. 11,
          is GRANTED.

       2. The court’s judgment in this case, Dkt. 10, is VACATED.

       3. Plaintiff is GRANTED leave to proceed on the following claims:

          •   Eighth Amendment medical-care claims against defendants Angela Thompson
              and David Tarr.

          •   Wisconsin-law negligence claims against defendants Thompson, Tarr, Sergeant
              Maki, and Lieutenant Trochinski.

       4. Defendant “John/Jane Doe” is DISMISSED from the case.


                                              3
5. Pursuant to an informal service agreement between the Wisconsin Department of
   Justice and this court, copies of plaintiff’s complaint and this order are being sent
   today to the Attorney General for service on defendants. Plaintiff should not
   attempt to serve defendants on his own at this time. Under the agreement, the
   Department of Justice will have 60 days from the date of the Notice of Electronic
   Filing of this order to answer or otherwise plead to plaintiff’s complaint if it accepts
   service for defendants.

6. For the time being, plaintiff must send defendants a copy of every paper or
   document that he files with the court. Once plaintiff learns the name of the lawyer
   or lawyers who will be representing defendants, he should serve the lawyer directly
   rather than defendants. The court will disregard documents plaintiff submits that
   do not show on the court’s copy that he has sent a copy to defendants or to
   defendants’ attorney.

7. Plaintiff should keep a copy of all documents for his own files. If he is unable to use
   a photocopy machine, he may send out identical handwritten or typed copies of his
   documents.

8. If plaintiff is transferred or released while this case is pending, it is plaintiff’s
   obligation to inform the court of his new address. If he fails to do this and
   defendants or the court are unable to locate him, his claims may be dismissed for
   his failure to prosecute them.

Entered February 21, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                        4
